Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art, both works by Kaschula (Kaschula et al. European Journal of Medicinal Chemistry 50 (2012) 236e254 and Kaschula et al. US 20110190368 A1), teach derivatives and analogs of Ajoene. Ajoene shares some chemical structure to the instantly claimed, yet Applicant has discovered analogs that have a unique feature not found in the art, and not rendered obvious by the art of Kaschula. As such the instant compounds, prep, and methods are free from the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SCHMITT whose telephone number is (571)270-7047.  The examiner can normally be reached on M-F 8-6 MidDay Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MICHAEL J SCHMITT/Examiner, Art Unit 1629                                                                                                                                                                                                        

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629